Citation Nr: 0909155	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-09 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of a right 
nasopharyngeal mass excision, to include as secondary to 
radiation exposure.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active duty with the United States Marine 
Corps from September 1960 to August 1964. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The Veteran's file is held at the 
San Diego, California RO, and is on appeal from that 
location.  The claim has been before the Board previously, 
and was remanded in a September 2008 for further evidentiary 
development.  All actions requested by the remand have been 
accomplished, and the claim is ripe for appellate review.    


FINDINGS OF FACT

1.  The Veteran had exposure to ionizing radiation during 
OPERATION DOMINIC I while serving in the U.S. Marines; 
however, his benign nasopharyngeal lesion is not a radiogenic 
disease or a disease subject to presumptive service 
connection in radiation-exposed Veterans.  

2.  There is no medical evidence of a nasopharyngeal abscess 
until many years after service; the Veteran was exposed to 
radiation during his service as a participant in the nuclear 
test program; however, his nasal lesion is not malignant and 
the preponderance of the evidence is against nexus between 
his benign nasopharyngeal lesion and any incident of service, 
to include exposure to radiation.  


CONCLUSION OF LAW

Service connection for residuals of a right nasopharyngeal 
mass excision, to include as due to radiation exposure, is 
not warranted.  See 38 U.S.C.A. §§ 501, 1110, 1112, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  The Veteran was 
provided with the information necessary to substantiate his 
claim in an August 2005 pre-adjudicative VCAA letter. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the Dingess requirements, the veteran was not 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claim be granted prior to the initial rating decision; 
however, such notice was provided in post-adjudicative 
documents.  A January 2007 statement of the case re-
adjudicated the claim after this remedial noticed had been 
dispatched, curing any defect as to timing.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Even with the 
appropriate remedial notice, the decision below represents a 
denial of service connection, making the notification 
regarding a rating and effective date unnecessary.  Id.  

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  He 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claim by VA.

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
Veteran.  The service treatment records and numerous clinical 
records are available.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  

In this case, a VA examination was includes an opinion that 
addressed the contended causal relationship between the 
claimed disorder and service, to include exposure to 
radiation.  The etiology opinion is adequate and 
nonspeculative in nature, and it was based on a thorough 
claims file review as well as an examination of the Veteran.  
There is no contrary competent opinion of record.  Under 
these circumstances, there is no duty to provide another 
examination or to obtain another opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).   

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection (General)

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

Analysis

The Veteran contends that he developed a mass in his 
nasopharynx, which was surgically removed, as a result of his 
period of service with the U.S. Marine Corps.  He does not 
claim that the mass developed while in service; rather, he 
asserts that the lesion appeared later in life as a direct 
result of his in-service exposure to radiation while 
participating in nuclear tests.  As explained below, his 
service personnel records confirm that during 1962, the 
Veteran did in fact participate in the U.S. Navy nuclear 
testing program.  

Regarding a current disability, the Board notes that there 
are ample clinical records and VA examination reports that 
confirm the Veteran underwent surgery in 2002 for removal of 
a mass or cyst in the throat which had been identified by 
magnetic resonance imaging.  The lesion was removed without 
apparent complications; there is no indication that the 
lesion was malignant (cancer).  The Board thus turns its 
attention to whether or not this claimed disorder was present 
in service, is causally linked to service, or can be presumed 
to be incurred in service due to exposure to ionizing 
radiation.  

There are specific requirements for service connection on a 
presumptive basis due to exposure to ionizing radiation.  
First, there are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes participation in a test involving the atmospheric 
detonation of a nuclear device or participation in the 
occupation of Hiroshima or Nagasaki between August 6, 1945 
and July 1, 1946. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  The Veteran in this case participated in OPERATION 
DOMINIC I, which is listed in the regulations as a nuclear 
atmospheric test which would qualify the Veteran as 
"radiation-exposed." 

The fact that the Veteran is "radiation-exposed" is not at 
issue; however, his claimed condition, residuals of a benign 
nasopharyngeal mass, is not a disorder that is subject to 
presumptive service connection in radiation-exposed Veterans.  
See 38 C.F.R. § 3.309(d).  That is, this condition, while 
certainly present given the post-service medical evidence, is 
not one of the specified disorders subject to presumptive 
service connection due to radiation exposure.  Id.  Thus, 
service connection under this theory is not warranted.  

There is a second avenue of recovery found in 38 C.F.R. § 
3.311(b)(2).  This provision provides that certain listed 
"radiogenic" diseases found 5 years or more after service in 
an ionizing-radiation-exposed Veteran may be service-
connected if the VA Undersecretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  When it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (2) the veteran subsequently 
develops a specified radiogenic disease; and (3) the disease 
first becomes manifest in the period specified, the claim 
will be referred to the VA Under Secretary for Benefits for 
further consideration in accordance with 38 C.F.R. § 
3.311(c).  When such a claim is forwarded for review, the VA 
Undersecretary for Benefits shall consider the claim with 
reference to 38 C.F.R. § 3.311(e) and may request an advisory 
medical opinion from the VA Undersecretary of Health. 38 
C.F.R. § 3.311(b), (c)(1).  The medical adviser must 
determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure.  See 38 
C.F.R. § 3.311(c)(1).  

The regulatory criteria of 38 C.F.R. § 3.111 contains a 
listing of those diseases considered radiogenic for the 
purposes of this regulation.  The Veteran's condition, a 
benign nasopharyngeal mass, is not amongst those disorders 
considered radiogenic.  Id.  That is, as the Veteran does not 
have a radiogenic disease, he cannot be granted service 
connection under 38 C.F.R. § 3.311.  

Lastly, the Veteran may obtain service connection for his 
claimed disorder under a direct basis.  The United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Boyer, supra; Mercado-Martinez, supra; Cuevas, 
supra; see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  As mentioned 
above, the Board does not contest the fact that the Veteran 
had a nasopharyngeal mass in his throat or nasal region that 
was excised, and that there is some apparent residual 
disability present.  However, the service treatment records, 
to include the report of a separation examination, are 
negative for any pertinent abnormal findings, which weigh 
against the claim.  There is no post-service medical finding 
relating to a throat or nasopharyngeal lesion until many 
years after service, which also weighs against the claim.  
See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised].

The Veteran did, however, clearly have exposure to ionizing 
radiation, and he contends that the current disorder is, in 
some way, related to this exposure.  In an effort to fully 
comply with jurisprudential guidelines, the Board, via its 
September 2008 remand order, dispatched the claim so that an 
addendum opinion could be obtained.  An August 2005 medical 
record contains the statement that there were "throat polyps 
secondary to radiation exposure," and the Board could not 
determine if this was a recitation of the Veteran's history, 
or, was in fact a diagnosis.  The addendum opinion, dated in 
December 2008, was entered after a thorough physical 
examination and claims file review, as the RO determined that 
an examination should occur in addition to obtaining a 
medical opinion.  In the associated report, the examiner 
stated that the Veteran experienced a status-post 
septorhinoplasty and inferior turbinate reduction, as well as 
a status-post excision of a benign simple cyst.  It was this 
clinician's opinion that such disorders (the residuals of 
nasopharyngeal mass) were not related to exposure to 
radiation.  The examiner listed as a rationale his lack of 
knowledge of any well-researched published literature that 
concludes that radiation exposure results in simple cysts or 
turbinate hypertrophy.  This is the only competent opinion of 
record that addresses the contended causal relationship and 
it unequivocally weighs against the claim.   

The Board has considered the Veteran's statements but, as a 
layperson, he has not been shown to possess the requisite 
credentials necessary to offer a medical opinion as to the 
etiology of diseases such as his nasopharyngeal mass.  See 
Espiritu, supra.  That is, an opinion on a potential nexus 
between a benign cyst and exposure to radiation is not within 
the knowledge base of a layperson; such an opinion is of no 
probative value.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

As this is the case, there is nothing of record that supports 
a grant of service connection on either presumptive or direct 
grounds, and the claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim. 38 U.S.C.A. § 5107(b); see also Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of a right 
nasopharyngeal mass excision, to include as secondary to 
radiation exposure is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


